Title: From Alexander Hamilton to James Bennett, 1 July 1799
From: Hamilton, Alexander
To: Bennett, James


          
            Sir
            New York July 1st. 1799
          
          Your letter of the 28th. Ulto. is received In answer I have to observe that the routine of promotion is not supposed to apply in the constitution of a new Regiment, nor till the organisation of it has been once Completed by the appointment and acceptance of the field Officers. But I have taken care to bring pretensions to the vacant Majority under the consideration of the Secy. of War.
          With consideration &c
          Capt. Bennett
        